Citation Nr: 1623926	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  13-29 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to October 15, 2008 for service connection for coronary artery disease (CAD).

(The issues of entitlement to a clothing allowance for the year 2013 as well as whether clear and unmistakable error (CUE) existed in a January 1982 Board decision, are the subjects of separate decisions).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran had active service from July 1965 to May 1974, from November 1993 to December 1994, and from January 1995 to March 1995, as well as periods of ACDUTRA and INACDUTRA.  He was awarded a Vietnam Cross of Gallantry with a palm and a Purple Heart, among other awards, for his service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for CAD, effective October 15, 2008.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in December 2015.  A transcript of the proceeding is of record.

In a January 2016 statement, the Veteran indicated that rating decisions made in his previous claims regarding heart issues were "in error" and argued that if the proper examinations or tests had been requested as part of the claims process, his correct diagnosis would have come to light sooner and the claims would have been approved.  As the Board's January 1982 denial of the claim was the last final decision prior to the date of the claim in the present appeal, the Board sought clarification from the Veteran's representative regarding whether such statement was intended to raise a motion regarding clear and unmistakable error (CUE) in the Board's January 1982 decision.  In a May 2016 statement, the Veteran's representative clarified that the Veteran did not intend to pursue a CUE motion regarding the January 1982 Board denial as it pertains to the denial of service connection for chest pains.    

The Board notes that the Veteran also submitted additional evidence in support of his claim, in January 2016, after the issuance of the August 2013 Statement of the Case (SSOC). Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which amends 38 U.S.C. § 7105 by adding new paragraph (e), provides that if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests consideration by the Agency of Original Jurisdiction (AOJ).  Here, the Veteran's substantive appeal was received in September 2013 and he has not explicitly requested AOJ consideration of the new evidence.  Thus, the Board may properly consider such newly received evidence.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an effective date earlier than October 15, 2008, for the grant of CAD.  

By way of background, the AOJ initially denied the Veteran's claim for service connection for chest pains in February 1979.  The Veteran filed a timely notice of disagreement.  A statement of the case was issued in April 1979.  The denial was confirmed by the AOJ in June 1979 (residuals of Agent Orange).  The Board remanded the claim in November 1979 and the denial was again confirmed by the AOJ in October 1980 and again in July 1981.  The case was returned to the Board and denied by the Board in August 1982. 

Subsequently, the Veteran filed another claim for service connection for a heart disorder in December 1990.  That claim was not resolved prior to the June 2011 rating decision at issue here.  In October 2010, the AOJ sent the Veteran a letter regarding the Nehmer line of cases and informed him that it would consider his claim for service connection of a heart disorder based on the December 1990 claim.  The VA Nehmer checklist instructed the AOJ to determine the date of the claim as the date of any claim filed by the Veteran regarding his heart disorder, since September 1985.  The AOJ determined that the relevant claim was dated in December 1990.  The AOJ granted service connection for coronary artery disease, effective October 15, 2008 because it determined that such was the date that the Veteran was first diagnosed with a heart disorder.  In this regard, the general rules for an effective date of a claim are the date of the claim, or the date of entitlement to service connection, whichever is later.  See 38 U.S.C.A. § 5110 (West 2014) and 38 C.F.R. § 3.400 (2015).  

In cases involving presumptive service connection due to herbicide exposure there is an exception to the effective date provisions.  VA has issued special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the Nehmer cases.  38 C.F.R. § 3.816 (2015); see Nehmer v. United States Veterans Admin., 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I), Nehmer v. United States Veterans Admin., 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Admin., 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

A Nehmer class member is defined as a Vietnam veteran who has a covered herbicide disease.  38 C.F.R. § 3.816(b)(1)(i).  A "covered herbicide disease" includes a disease for which the Secretary of Veterans Affairs has established a presumption of service connection pursuant to the Agent Orange Act of 1991, Public Law 102-4, other than chloracne, as provided in § 3.309(e).  38 C.F.R. § 3.816(b)(2).  Ischemic heart disease (which includes CAD) was added to the list of presumptive disabilities effective August 31, 2010.  See 75 Fed. Reg. 53, 202 (August 31, 2010). 

The Veteran's DD Form 214 confirms service in Vietnam and he has a covered disease, namely CAD.  Thus, he is considered a Nehmer class member. 

The effective dates for compensation pursuant to Nehmer are set forth at 38 C.F.R. § 3.816(c).  Most relevant here, 38 C.F.R. § 3.816(c)(2) provides that if the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose, except as otherwise provided in paragraph (c)(3) of this section.  A claim will be considered a claim for compensation for a particular covered herbicide disease if: (i) the claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.    

In this case, the AOJ determined that the Veteran's December 1990 claim was the date the claim was received and also determined that an October 15, 2008 abnormal echocardiogram (ECG) was the first indication of entitlement to service connection for CAD.  Thus, the AOJ assigned the effective date as October 15, 2008 as it was the latter of the two dates.  In reaching this conclusion, however, the AOJ did not address the Veteran's numerous complaints of chest pain documented many years prior to October 2008, and even many years prior to the December 1990 claim.  In this regard, the Veteran has reported experiencing chest pain since the late 1970's.  See e.g., October 1978 claim for service connection of chest pain.  

Further, the Veteran offered sworn testimony that he believes he was first diagnosed with a heart disorder in the late 1980's or early 1990's.  Unfortunately, the private and VA treatment records do not offer a clear diagnosis of a heart disorder during that time frame.  The private and VA treatment records, do however, give rise to the question of whether the Veteran's complaints of chest pain for many years prior to his actual diagnosis of CAD, were early manifestations of the disorder.  A VA medical opinion has not been obtained to answer this question. 

Specifically, a private treatment record dated in February 1984 noted the Veteran's chest discomfort and dizziness as well as a syncopal episode.  The assessment was chest pain - rule out atherosclerotic heart disease.  A November 1986 treatment record noted that the Veteran reported "another" episode of chest tightness.  An echocardiogram (ECG) and chest X-ray were both to be normal.  The physician reviewed the records and noted "I am somewhat at a loss to explain his problem..." The physician indicated that pulmonary function testing (PFT) was indicated but PFT results were normal.  An August 1987 service treatment record noted that the Veteran reported suffering chest pain, shortness of breath, and dizziness.  A private emergency room record dated in September 1988 noted that the Veteran had an abnormal ECG, sinus arrhythmia, left anterior fascicular block and that an emergency room consult with a cardiologist confirmed a negative stress test.  The Veteran was diagnosed with chest pain.  The emergency room cardiologist noted that he doubted it was cardiac but that a cardiac cause could not be excluded.  In February 1991, he was not cleared for the Army physical fitness test and was referred for a consultation with a cardiologist, or other specialist for further evaluation and risk factor modification counseling.  See February 1991 Report of Medical Examination and accompanying note.  In June 1991, the Veteran underwent cardio screening as part of his National Guard training.  He had a normal ECG but had high cholesterol.  An August 1999 VA carotid ultrasound noted minimal plaque bilaterally in the internal carotid arteries.  A September 1999 VA treatment record noted that there may have been some indication of atherosclerotic heart disease or CAD.  

On review, the question remains as to whether any of the Veteran's complaints of chest pain or other cardiac findings, dated prior to the October 15, 2008 ECG, were early indications of CAD.  Thus, prior to determining whether an earlier effective date is warranted pursuant to Nehmer, the Board finds that a medical opinion is needed to address this question.

Accordingly, the case is REMANDED for the following action:

1.  Arrange to have the electronic file reviewed by an appropriate VA examiner to address the following:

What is the earliest ascertainable date that the Veteran began suffering from CAD?  In reaching this conclusion, consider and discuss whether it is it at least as likely as not that the Veteran's reports of chest pain prior to October 2008, are a sign of the onset of CAD.  

A complete rationale must be provided for any opinion offered.
 
2.  After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, provide the Veteran and his representative a supplemental statement of the case and an appropriate period to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


